Exhibit 10(w)
Amendment to Nonqualified Deferred Compensation Plan for Independent Contractors
Effective January 1, 2009, Section 8.11 of the WF Deferred Compensation
Holdings, Inc. Nonqualified Deferred Compensation Plan for Independent
Contractors (as Amended and Restated Effective as of January 1, 2008) was
amended in its entirety to read in full as follows:
          Section 8.11 Distribution of Small Aggregate Balances Due to
Separation from Service, Death or Plan Termination. Notwithstanding anything in
this Plan to the contrary, if the aggregate value of the Participant’s Accounts
on the first date as of which benefit payments commence due to Separation from
Service, Death or Plan Termination is not greater than the applicable dollar
amount under Code §402(g)(1)(B), the Participant’s benefit shall be paid in an
immediate single lump sum. Payment shall not be permitted pursuant to this
Section 8.11 unless the payment results in the termination and liquidation of
the Participant’s entire interest under the Plan and all other arrangements
that, together with the Plan, are treated as a single plan within the meaning of
Treas. Reg. §1.409A-1(c)(2), taking into account only such interests as are
subject to Code §409A.

 